Citation Nr: 0616345	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
November 1975.



This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied entitlement to service 
connection for hepatitis C.

In March 2004, the Board remanded the case to the RO for 
further development.  The case was recently returned to the 
Board.


FINDING OF FACT

The competent and probative medical evidence does not 
satisfactorily dissociate the veteran's hepatitis C from his 
active military service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was pending prior to November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In the 
decision below, the Board has granted the veteran's claim for 
service connection for hepatitis C, and therefore the benefit 
sought on appeal has been granted in full.  Accordingly, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The RO will address any notice deficiency 
regarding the effective date and initial rating elements when 
it implements this decision.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran has met the first requirement to prevail on his 
claim of entitlement to service connection; that is, he has 
diagnosis of hepatitis C, which is a viral disease that is 
the most common form of post-transfusion hepatitis, and it 
also follows parenteral (by injection) drug abuse.  753, 1234 
Dorland's Illustrated Medical Dictionary (28th ed. 1994).  As 
the discussion that follows will explain, he does satisfy the 
other requirements to prevail in this claim for service 
connection on a direct basis.  The veteran's contention is 
that hepatitis C is related to the tattoos he received in 
service.

The service medial records show that no tattoos were noted 
when he was examined in January 1973 before entering military 
service.  A medical examiner in January 1975 reported three 
tattoos, one posterior right hand, the right upper arm and 
the right knee.  The examiner in August 1975 for release from 
active duty recorded eight tattoos in all.  Although the 
veteran stated he was treated at a Navy facility for several 
months late in 1975 for drug abuse, the service department 
did not locate any records.  

The record of private medical treatment after military 
service in 1976, 1978 and thereafter through the early 1990's 
was essentially unremarkable.  Late in 1997, he was noted as 
having tattoos over the upper extremities and no history of 
illicit drug use.  Early in 1998, he was informed of being 
positive for hepatitis C.  Thereafter, when hepatitis C was 
reported in May 1998 during an evaluation of another illness 
it was noted that he had no history of intravenous drug use 
or transfusions and that he had some of his tattoos for some 
time.  

MRY, M.D., reported in October 2001 regarding hepatitis C 
that the veteran denied any blood transfusions or intravenous 
drug use, and that during his military service he was exposed 
to multiple risk factors to include intranasal cocaine, and 
sexual promiscuity with prostitutes.  An additional risk 
factor included tattoos about 15 to 20 years ago, and 
according to the veteran he bought the needles himself and 
they were used only on him.  Then in December 2001, Dr. Y. 
summarized that the veteran had hepatitis C relating to 
previously stated risk factors. 

A VA physician in October 2005 stated that the claims file 
was reviewed. In summary, the physician stated the veteran's 
risk factors for hepatitis C included intravenous drug use in 
the Marine Corps, cocaine use, multiple sexual partners and 
unprotected intercourse in the military, history of tattoos, 
but no blood transfusions.   The examiner opined that the 
veteran's hepatitis C was not related to his military service 
but more related to the intravenous drug use and tattoos as 
the most likely reason for it. 

Initially, the Board observes that is the obligation of VA to 
render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. §§ 3.103, 3.303(a).  That 
being said, the Board must analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

Being obliged to determine the credibility and probative 
value of the VA physician's opinion, the Board concludes that 
it is entitled to substantial weight as it was thorough in 
evaluating the record and it responded adequately to the 
specific questions posed to the examiner.  The RO provided 
the entire record to the VA examiner and asked the examiner 
to address the contentions of causation that had been raised.  
See, e.g., Colayong v. West, 12 Vet. App. 524, 535 (1999); 
Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).  Thus, the 
opinion was not based solely on self-reported history and 
read fairly it associates the hepatitis C to military service 
through the likelihood of tattoos during service.  See, e.g., 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also 
Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995), holding that self-
reported history unenhanced by additional comment from an 
examiner or review of relevant records does not constitute 
competent medical evidence.  See e.g., Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (speculative medical opinion cannot 
establish in-service medical nexus without supporting 
clinical data or other rationale to provide the degree of 
certainty required for medical nexus evidence).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  It is noteworthy that a private physician identified 
tattoos as a risk factor in the veteran's case.  Together the 
opinions do not tend to favor one possible etiology over 
another or remove the temporal relationship from military 
service.  That the veteran had multiple tattoos in service 
cannot be reasonably disputed from the record showing none at 
entry and eight before separation being clearly described.  
In response to the VA opinion, there is no challenge to the 
specific conclusions with any competent medical evidence to 
rebut the opinion in favor of service connection or diminish 
its probative weight, or the probative weight of the earlier 
opinion from Dr. Y.  See Wray v. Brown, 7 Vet. App. 488, 492-
93 (1995); Davis v. West, 13 Vet. App. 178, 185 (1999) and 
Struck v. Brown, 9 Vet. App. 145, 155 (1996).  

Finally, it is well established that the evidence supporting 
the claim need only be in approximate balance with negative 
evidence for the appellant to prevail and an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is a definite or obvious 
etiology.  See Alemany v. Brown, 9 Vet. App. 518, 520 (1996).  
The VA opinion in October 2005 is viewed in its full context, 
and not characterized solely by the medical professional's 
choice of words that read fairly provide a temporal 
relationship to military service.  See, e.g., Lee v. Brown, 
10 Vet. App. 336, 339 (1997).  In summary, the Board observes 
that the formal VA opinion was favorable to the claim and it 
was based on a thorough review of the evidence of record and 
fairly considered the material evidence, favorable and 
unfavorable.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).  The record provided for review does not appear to 
warrant seeking another opinion as it appears any drug use 
was of an isolated and infrequent nature.  See Mariano v. 
Principi, 17 Vet. App. 305 (2003); 38 C.F.R. § 3.301(c).  

In deciding this matter, the Board liberally applied VA 
regulatory guidance that determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. § 3.303(a).





ORDER

Service connection for hepatitis C is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


